Exhibit 10.5

THIRD AMENDMENT AGREEMENT

This Third Amendment Agreement (this “Third Amendment Agreement”) is entered
into as of December 22, 2008, by and between WILLIAM LYON HOMES, INC., a
California corporation (“Borrower”), and COMERICA BANK (“Lender”). This Third
Amendment Agreement is made with reference to the following facts:

RECITALS

A. Lender has made a revolving line of credit available to Borrower in the
initial maximum outstanding principal amount of $50,000,000 (the “Loan”),
pursuant to the terms of that certain Revolving Line of Credit Loan Agreement
(Borrowing Base Loan) dated as of March 8, 2006 (as amended by the First
Amendment Agreement and Second Amendment Agreement described below and by this
Third Amendment Agreement, the “Loan Agreement”). Capitalized terms used in this
Third Amendment Agreement and not defined shall have the meanings assigned to
such terms in the Loan Agreement.

B. Pursuant to that certain Amendment Agreement dated as of February 28, 2008,
by and between Borrower and Lender (the “First Amendment Agreement”), among
other things (i) the maximum Commitment Amount was reduced to $35,000,000,
(ii) certain adjustments were made to the Borrowing Base, and (iii) the Initial
Line Maturity Date was extended by twelve (12) months to and until April 3,
2009.

C. The Loan Agreement was further modified pursuant to that certain Second
Amendment Agreement dated as of September 2, 2008, by and between Borrower and
Lender (the “Second Amendment Agreement”) to make certain additional changes to
the Borrowing Base.

D. Subject to the terms and conditions contained in this Third Amendment
Agreement, Borrower and Lender have agreed to further modify the Loan Agreement
and other Loan Documents as set forth herein.

E. As used in this Third Amendment Agreement, the term “Loan Documents” means
the Loan Agreement, the Note, the Deeds of Trust, the other Security Documents,
the Environmental Indemnity, the Guaranty, and the other “Loan Documents”
described in the Loan Agreement. This Third Amendment Agreement and the “Short
Forms” and “Amended and Restated Note” described below shall also constitute
Loan Documents.

AGREEMENT

NOW, THEREFORE, with reference to the foregoing Recitals and information, and in
consideration of the mutual covenants and agreements contained in this Third
Amendment Agreement, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender agree as
follows:

 

-1-



--------------------------------------------------------------------------------

1. Recitals; Representations and Warranties. The above statement of facts set
forth in the Recitals is true and correct, and the Recitals are hereby
incorporated herein as an agreement of Borrower and Lender. Borrower hereby
represents and warrants to Lender that (a) no Event of Default or Unmatured
Event of Default has occurred or exists, and (b) all representations and
warranties of Borrower contained in the Loan Agreement or in any of the other
Loan Documents (as the Loan Agreement and such other Loan Documents are amended
hereby) are true and correct as of the date hereof.

2. Amendments to Loan Agreement. Borrower and Lender hereby amend the Loan
Agreement as follows:

2.1 The definition of “Commitment Amount” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“‘Commitment Amount’ means (a) through March 30, 2009, the sum of Thirty Million
Dollars ($30,000,000.00), (b) from March 31, 2009, through June 29, 2009, the
sum of Twenty-Six Million Dollars ($26,000,000.00), (c) from June 30, 2009
through September 29, 2009, the sum of Twenty-Two Million Dollars
($22,000,000.00), (d) from September 30, 2009 through December 30, 2009, the sum
of Eighteen Million Dollars ($18,000,000.00), and (e) from and after
December 31, 2009, the sum of Fourteen Million Dollars ($14,000,000.00).”

2.2 The definition of “Commitment Fee” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“‘Commitment Fee’ means that certain quarterly facility fee payable in advance
pursuant to Section 2.5.1, below in an amount equal to 0.0875% of the then
applicable Commitment Amount.”

2.3 The definition of “Draw Request” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“‘Draw Request’ means a completed, written request for an Advance from Borrower
to Lender, which request shall be substantially in the form attached as
Exhibit A to the Note, and shall be accompanied by such other documents and
information as Lender may require or specify from time to time.”

2.4 The subheading entitled “LOTS UNDER DEVELOPMENT” within the definition of
“Maximum Allowed Advance” set forth in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following new subheading:

 

  “–

LOTS UNDER DEVELOPMENT: The sum of all Advances for Lots Under Development shall
not exceed (a) for all Qualified Projects other than the Qualified Projects
commonly known as ‘Gallery Walk’ and ‘Plaza Walk’ in Elk Grove, California, and
‘Promenade North’ in San Diego, California, the lesser of (i) eighty percent
(80%) of Total Project Costs, or (ii) sixty-five percent (65%) of the Bulk
Finished Lot Value for Lots Under Development, subject to Lender’s approval,
(b) for the Qualified Projects commonly known as ‘Gallery Walk’ and ‘Plaza Walk’
in Elk

 

-2-



--------------------------------------------------------------------------------

 

Grove, California, $0, and (c) for the Qualified Project commonly known as
‘Promenade North’ in San Diego, California, the lesser of (i) eighty percent
(80%) of Total Project Costs, or (ii) (A) through June 29, 2009, forty percent
(40%) of the Bulk Finished Lot Value for Lots Under Development, subject to
Lender’s approval, (B) from June 30, 2009 through December 30, 2009, twenty
percent (20%) of the Bulk Finished Lot Value for Lots Under Development, subject
to Lender’s approval, and (C) from and after December 31, 2009, $0.”

2.5 The definition of “Reduction Period” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“‘Reduction Period’ shall mean, as set forth in Section 2.1.7 below, that
twelve (12) month period (commencing immediately following the Initial Line
Maturity Date).”

2.6 The last sentence of Section 2.1.2(b) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“No new Qualified Project will be approved for inclusion in the Borrowing Base
after December 1, 2008.”

2.7 Section 2.5.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“2.5.1 COMMITMENT FEE. On the first day of each calendar quarter (commencing
January 1, 2009), Borrower shall pay to lender a Commitment Fee equal to 0.0875%
of the then applicable Commitment Amount.”

2.8 Section 6.15 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“6.15 FINANCIAL COVENANTS. Financial covenants described in this Section 6.15,
together with all other financial covenants and restrictions set forth in this
Agreement, shall be monitored quarterly by Lender upon receipt of the financial
statements to be provided hereunder.

 

COVENANT PARTY

  

COVENANT TYPE

  

COVENANT REQUIREMENT

Guarantor    Minimum Tangible Net Worth    Not less than $90,000,000 Guarantor
   Minimum Liquidity    Not less than $30,000,000, at least $10,000,000 of which
must be cash on hand”

Upon the satisfaction of all of the conditions precedent set forth in Section 7,
below, the effective date of the replacement of Section 6.15 of the Loan
Agreement shall be deemed to be December 1, 2008.

 

-3-



--------------------------------------------------------------------------------

2.9 Section 6.4.6 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“6.4.6 BORROWING BASE CERTIFICATE. (i) By the fifteenth (15th) day of each
Calendar Month, a current Borrowing Base Certificate reflecting the Property
included in the Borrowing Base as of the last day of the immediately preceding
Calendar Month, and (ii) by the last day of each Calendar Month, a current
Borrowing Base Certificate reflecting the Property included in the Borrowing
Base as of the fifteenth (15th) day of such Calendar Month. In addition, by the
forty-fifth (45th) day of the end of each Calendar Quarter, together with such
certificate, a detailed computation of the financial covenant requirements set
forth in Section 6.15 below.”

2.10 Exhibit “B” to the Loan Agreement is hereby deleted in its entirety and
replaced with Exhibit “B” attached hereto.

3. Amended and Restated Note. The Note is being amended, restated and replaced
in its entirety by that certain Amended and Restated Note Secured by Deed of
Trust of even date herewith, executed by Borrower and payable to Lender, in the
face principal amount of $30,000,000.00 (the “Amended and Restated Note”).

4. Lender’s Waiver of Set-off Rights. Notwithstanding any provision of any Loan
Document or applicable law to the contrary, in no event shall Lender, whether
with or without demand or notice to Borrower, exercise any right to set-off and
apply deposits (whether certificates of deposit, demand, general, savings,
special, time, or other, and whether provisional or final) held by Lender for
Borrower or any other liabilities or other obligations of Lender to Borrower
against or to the Obligations. By its signature below, Lender hereby waives any
right it may have to set-off and apply such deposits or other liabilities
against or to the Obligations.

5. Security Documents. Each Deed of Trust, and all other Security Documents,
shall secure, in addition to all other indebtedness and obligations secured
thereby, the payment and performance of all present and future indebtedness and
obligations of Borrower under (a) this Third Amendment Agreement, (b) the
Amended and Restated Note, (c) any and all amendments, modifications, renewals
and/or extensions of the Loan Agreement, regardless of whether any such
amendment, modification, renewal or extension is evidenced by a new or
additional instrument, document or agreement, and (d) all other Loan Documents
(other than the Guaranty and the Environmental Indemnity, the obligations under
which continue to remain unsecured by each Deed of Trust), as amended by this
Third Amendment Agreement and by the Short Forms.

6. Definitions. Except as provided in this Third Amendment Agreement, all
references in the Loan Agreement and in the other Loan Documents (a) to the
Deeds of Trust shall mean the Deeds of Trust, as amended by this Third Amendment
Agreement, (b) to the Loan shall mean the Loan, as the maximum principal amount
thereof has been reduced pursuant to this Third Amendment Agreement, (c) to the
Loan Agreement shall mean the Loan Agreement as amended by this Third Amendment
Agreement, (d) to the Note shall mean the Amended and

 

-4-



--------------------------------------------------------------------------------

Restated Note, (e) to the Loan Documents shall mean the Loan Documents as such
term is defined in this Third Amendment Agreement, and (f) to any particular
Loan Document shall mean such Loan Document as modified by this Third Amendment
Agreement or any document executed pursuant hereto.

7. Conditions Precedent. Lender’s obligation to modify the terms of the Loan
Agreement and the other Loan Documents as set forth herein is subject to the
satisfaction of all of the following conditions precedent (any of which may be
waived by Lender in its sole discretion):

7.1 Lender shall have received a fully executed original of this Third Amendment
Agreement (including an original of the executed Guarantor’s Consent attached
hereto).

7.2 Lender have received an original of each Third Amendment Agreement (Short
Form), of even date herewith (collectively, the “Short Forms”), fully executed
and acknowledged by Borrower and consented to by all applicable Subordinate
Rights Holders.

7.3 The Short Forms shall have been recorded in the official records of the
counties in which each Project is located in accordance with Lender’s
instructions to the Title Company, in addition to all other documents which
Lender may reasonably request to be recorded.

7.4 Lender shall have received such endorsements to each existing Title Policy
(or commitments by the Title Company to issue the same in form acceptable to
Lender) as Lender shall reasonably request to insure the validity and continuing
first position liens of the Deeds of Trust, as amended hereby, including without
limitation a CLTA 110.5 endorsement (or its local equivalent).

7.5 Lender shall have received current good standing certificates of Borrower
issued by the California Secretary of State and the Secretary of State of each
other state in which a Qualified Project included in the Borrowing Base is
located.

7.6 No change shall have occurred in the financial condition of Borrower,
Guarantor or any Project, which would have, in Lender’s sole judgment, a
material adverse effect on such Project or on Borrower’s or Guarantor’s ability
to repay the Loan or otherwise perform their respective obligations under the
Loan Documents as of the date hereof.

7.7 No condemnation or adverse zoning or usage change proceeding shall have
occurred or shall have been threatened against any Project; no Project shall
have suffered any significant damage by fire or other casualty which has not
been repaired; no law, regulation, ordinance, moratorium, injunctive proceeding,
restriction, litigation, action, citation or similar proceeding or matter shall
have been enacted, adopted, or threatened by any governmental authority, which
would have, in Lender’s judgment, a material adverse effect on Borrower or any
Project as of the date hereof.

7.8 The representations and warranties contained in the Loan Agreement and in
all other Loan Documents shall remain true and correct as of the date hereof.

 

-5-



--------------------------------------------------------------------------------

7.9 No Event of Default or Unmatured Event of Default shall have occurred and be
continuing.

7.10 Borrower shall have reimbursed Lender for all costs and expenses incurred
by Lender in connection with the transaction contemplated by this Third
Amendment Agreement, including title insurance costs, recording fees, and
attorneys’ fees and costs.

8. Non-Impairment. Except as expressly provided herein, nothing in this Third
Amendment Agreement shall alter or affect any provision, condition or covenant
contained in the Loan Agreement or the other Loan Documents or affect or impair
any rights, powers or remedies thereunder, and the parties hereto intend that
the provisions of the Loan Agreement and the other Loan Documents shall continue
in full force and effect except as expressly modified hereby.

9. Miscellaneous. This Third Amendment Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of California
applicable to contracts made and performed in such state, without regard to the
principles thereof regarding conflict of laws, and any applicable laws of the
United States of America. The headings used in this Third Amendment Agreement
are for convenience only and shall be disregarded in interpreting the
substantive provisions of this Third Amendment Agreement. If any provision of
this Third Amendment Agreement shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed herefrom and the remaining parts shall remain in full force as
though the invalid, illegal or unenforceable provision had never been a part
hereof. As used in this Third Amendment Agreement, the term “include(s)” shall
mean “include(s), without limitation,” and the term “including” shall mean
“including, but not limited to.”

10. Integration; Interpretation. The Loan Documents, including this Third
Amendment Agreement, contain or expressly incorporate by reference the entire
agreement of the parties with respect to the matters contemplated therein, and
supersede all prior negotiations. No reference to this Third Amendment Agreement
is necessary in any instrument or document at any time referring to a Loan
Document. Any reference to a Loan Document (including in any other Loan
Document) shall be deemed a reference to such document as amended hereby.

11. Counterparts. This Third Amendment Agreement may by executed in any number
of counterparts, all of which shall be considered one in the same instrument.
The original, executed signature pages of exact copies of this Third Amendment
Agreement may be attached to one of such copies to form one document.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Third Amendment
Agreement as of the day and year first set forth above.

 

BORROWER: WILLIAM LYON HOMES, INC., a California corporation By:  

/s/ Michael D. Grubbs

Name:  

Michael D. Grubbs

Title:  

Senior Vice President

By:  

/s/ Richard S. Robinson

Name:  

Richard S. Robinson

Title:  

Senior Vice President

 

LENDER: COMERICA BANK By:  

/s/ David Plattner

Name:  

David Plattner

Its:  

VP – Western Market

 

S-1



--------------------------------------------------------------------------------

EXHIBIT “B”

BORROWING BASE CERTIFICATE FORMAT

Submission Date:                    

 

Category:

  

Project Name

   Appraised Value
(Already Factored)    Budgeted Costs
(Already Factored)    Availability Amount
(Lesser of Value or Cost)    Available Per
Completion

Entitled Land

                 

Project 1

   $ 0    $ 0    $ 0      

Project 2

   $ 0    $ 0    $ 0      

Project 3

   $ 0    $ 0    $ 0      

Project 4

   $ 0    $ 0    $ 0      

Project 5

   $ 0    $ 0    $ 0      

Project 6

   $ 0    $ 0    $ 0                                 

SUB-TOTAL

   $ 0    $ 0    $ 0   

Lots Under Development

                 

Project 1

   $ 0    $ 0    $ 0      

Project 2

   $ 0    $ 0    $ 0      

Project 3

   $ 0    $ 0    $ 0      

Project 4

   $ 0    $ 0    $ 0      

Project 5

   $ 0    $ 0    $ 0      

Project 6

   $ 0    $ 0    $ 0                                 

SUB-TOTAL

   $ 0    $ 0    $ 0   

Developed Lots

                 

Project 1

   $ 0    $ 0    $ 0      

Project 2

   $ 0    $ 0    $ 0      

Project 3

   $ 0    $ 0    $ 0      

Project 4

   $ 0    $ 0    $ 0      

Project 5

   $ 0    $ 0    $ 0      

Project 6

   $ 0    $ 0    $ 0                                 

SUB-TOTAL

   $ 0    $ 0    $ 0   

X. Total Lot Inventory

            $ 0    $ 0

I. Spec Homes

                 

Project 1

   $ 0    $ 0    $ 0      

Project 2

   $ 0    $ 0    $ 0      

Project 3

   $ 0    $ 0    $ 0      

Project 4

   $ 0    $ 0    $ 0      

Project 5

   $ 0    $ 0    $ 0      

Project 6

   $ 0    $ 0    $ 0                                 

SUB-TOTAL

   $ 0    $ 0    $ 0   

II. Model Homes

                 

Project 1

   $ 0    $ 0    $ 0      

Project 2

   $ 0    $ 0    $ 0      

Project 3

   $ 0    $ 0    $ 0      

Project 4

   $ 0    $ 0    $ 0      

Project 5

   $ 0    $ 0    $ 0      

Project 6

   $ 0    $ 0    $ 0                                 

SUB-TOTAL

   $ 0    $ 0    $ 0   

III. Presold Homes

                 

Project 1

   $ 0    $ 0    $ 0      

Project 2

   $ 0    $ 0    $ 0      

Project 3

   $ 0    $ 0    $ 0      

Project 4

   $ 0    $ 0    $ 0      

Project 5

   $ 0    $ 0    $ 0      

Project 6

   $ 0    $ 0    $ 0                                 

SUB-TOTAL

   $ 0    $ 0    $ 0   

Y. Total Home Inventory

         $ 0    $ 0

A. Total Borrowing Base (X+Y)

   $ 0.00         

B. Less Outstanding Advances

   $ 0.00         

C. Less Outstanding Letters of Credit

   $ 0.00       $ 0.00   

D. Less Adjustments under Section 2.1.3(d)

   $ 0.00         

E. Plus funds deposited into Borrower's Funds account

   $ 0.00            

Availability / (Deficiency):

   $ 0.00         

 

B-1



--------------------------------------------------------------------------------

CERTIFICATION OF BORROWER

Borrower hereby certifies as follows with respect to the information contained
in this Borrowing Base Certificate:

1. All Lot and Home inventory is located in Qualified Projects.

2. All Lot and Home inventory is owned by Borrower free of any liens or
encumbrances, other than liens and encumbrances in favor of Lender as security
for the Loan, or outstanding liens that have been bonded over, or outstanding
liens that are subject to signed released delivered to Borrower.

3. Borrower has received lien waivers for all major scopes of construction work
in process with respect to the subject Property.

4. As to any Lots Under Development, construction of the A&D Improvements has
begun or is scheduled to begin within ninety (90) days of inclusion in the
Borrowing Base as Lots Under Development.

5. As to any Homes, construction of the Home Improvements has begun or is
scheduled to begin within ninety (90) days of inclusion in the Borrowing Base as
Homes.

6. As to any Presold Homes and High End Presold Homes, such Homes were in
compliance with all requirements for Presold Homes or High End Presold Homes, as
applicable, as of the date of inclusion in the Borrowing Base as Presold Homes
or High End Presold Homes, as applicable, and remain in compliance as of the
date hereof.

The undersigned hereby certifies to Lender that the foregoing information on
this Borrowing Base Certificate as of (check one) (i) ¨ the Calendar Month
ending                     , 20    , or (ii) ¨                      15, 20    ,
is true and correct and was provided from financial information prepared
according to GAAP. All capitalized terms not defined herein shall have the
meanings given to such terms in that certain Revolving Line of Credit Loan
Agreement dated as of March 8, 2006 (“Loan Agreement”) by and between COMERICA
BANK (“Lender”) and WILLIAM LYON HOMES, INC., a California corporation
(“Borrower”), as the same has been modified or amended to date.

 

WILLIAM LYON HOMES, INC., a California corporation By:  

/s/ Michael D. Grubbs

Name:  

Michael D. Grubbs

Title:  

Senior Vice President

By:  

/s/ Richard S. Robinson

Name:  

Richard S. Robinson

Title:  

Senior Vice President

 

B-2



--------------------------------------------------------------------------------

GUARANTOR’S CONSENT

WILLIAM LYON HOMES, a Delaware corporation (“Guarantor”), hereby consents to the
terms, conditions and provisions of the foregoing Third Amendment Agreement
(“Third Amendment Agreement”) and the transactions contemplated by the Third
Amendment Agreement. Guarantor hereby reaffirms the full force and effectiveness
of its Guaranty dated as of March 8, 2006 (the “Guaranty”), in light of the
Third Amendment Agreement, including without limitation all waivers,
authorizations and agreements set forth therein. Guarantor hereby confirms and
agrees that all references in the Guaranty to the Loan Agreement and other Loan
Documents shall hereafter be deemed references to the Loan Agreement and other
Loan Documents as amended by the Third Amendment Agreement. In addition,
Guarantor acknowledges that its obligations under the Guaranty are separate and
distinct from those of Borrower on the Loan.

Dated as of December 22, 2008

 

GUARANTOR: WILLIAM LYON HOMES, a Delaware corporation By:  

/s/ Michael D. Grubbs

Name:  

Michael D. Grubbs

Title:  

Senior Vice President

By:  

/s/ Richard S. Robinson

Name:  

Richard S. Robinson

Title:  

Senior Vice President

 

CONSENT